UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1596


ARTURO MARTINEZ PULIDO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 13, 2014                 Decided:   March 19, 2014


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jeremy L. McKinney, MCKINNEY PERRY & COALTER, Greensboro, North
Carolina, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Edward J. Duffy, Senior Litigation Counsel, John M.
McAdams, Jr., Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arturo     Martinez       Pulido,         a    native        and    citizen    of

Mexico,    petitions       for   review     of    an       order     of    the    Board    of

Immigration      Appeals    (“Board”)       dismissing        his     appeal      from    the

immigration      judge’s     denial    of       his       requests       for    asylum    and

withholding of removal. *         We have thoroughly reviewed the record,

including the transcript of Martinez Pulido’s merits hearing and

all supporting evidence.           We conclude that the record evidence

does not compel a ruling contrary to any of the administrative

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                              See INS v.

Elias–Zacarias, 502 U.S. 478, 481 (1992).

            Accordingly, we deny the petition for review for the

reasons stated by the Board.            See In re: Martinez Pulido (B.I.A.

Apr. 9, 2013).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court     and   argument       would       not    aid    the    decisional

process.

                                                                          PETITION DENIED




     *
        The immigration judge also denied Martinez Pulido’s
request for protection under the Convention Against Torture.
Martinez Pulido failed, however, to appeal this portion of the
immigration judge’s decision.



                                            2